Citation Nr: 0828993	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  05-14 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability evaluation greater than 50 
percent for a psychiatric disorder.

2.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
January 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

In March 2007, the Board issued a decision denying the 
claims.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  By 
order dated January 25, 2008, the Court vacated the Board's 
decision and remanded the claims pursuant to the terms of a 
Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action on their part is 
required.


REMAND

The parties to the Joint Motion for Remand have determined 
that VA must obtain medical records supporting the veteran's 
award of disability benefits with the Social Security 
Administration in 1999.  The veteran's representative has 
recently requested VA assistance in obtaining the veteran's 
most recent VA treatment records.  Accordingly, the case must 
be remanded to obtain these records in the possession of a 
federal agency.  38 C.F.R. § 3.159(c)(2).

The veteran last underwent VA examination in November 2004.  
In February 2005, he sought to be declared incompetent for VA 
purposes.  In light of his allegations of increased severity 
of symptoms, the Board finds that additional VA compensation 
and pension examination is warranted to determine the current 
nature and severity of his service connected psychiatric 
disorder.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
VAOPGCPREC 11-95 (Apr. 7, 1995).

Additionally, the Veterans Benefits Administration (VBA) has 
recently issued guidance regarding the notification 
procedures resulting from a decision issued by the United 
States Court of Appeals for Veterans Claims (the Court) in 
Vazquez-Flores v. Peake on January 30, 2008.  See VBA Fast 
Letter 08-16 (June 2, 2008).  In pertinent part, VBA 
determined that, in an increased rating claim, a claimant 
must be provided the relevant Diagnostic Code (DC) rating 
criteria under which the disability at issue is currently 
rated.  On remand, the RO should issue a corrective VCAA 
notice pertaining to the claim for an increased rating for 
psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be provided corrective 
notice on his claim for an increased rating for a 
psychiatric disorder consistent with the holding 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) and VBA Fast Letter 08-16.  In particular, 
he should be advised as follows:

	a)  to submit medical or lay evidence 
demonstrating a worsening or increase in severity 
of his disability and the effect that worsening 
has on his employment and daily life; and	

	b) notice of the schedular criteria for rating 
his psychiatric disorder under DC 9211.

2.  Obtain the veteran's treatment records for 
psychiatric disorder with the San Juan, Puerto 
Rico, VA Medical Center (VAMC) since June 2005.

3.  Obtain the veteran's Social Security 
Administration records, including all medical 
records which formed the basis of any decision 
rendered in 1999.  Efforts to obtain these 
records should also be documented, and any 
evidence received in response to this request 
should be associated with the claims folder.

4.  After the receipt of any additional evidence 
and/or information, schedule the veteran for an 
examination by an appropriate VA examiner to 
determine the nature and current level of 
severity of his service connected psychiatric 
disorder.  The claims file must be made available 
to the examiner. 

The examiner is requested to provide an 
assessment of the veteran's current 
psychological, social, and occupational 
functioning, expressed in terms of a Global 
Assessment of Functioning (GAF) scores.

The examiner should be further requested to 
provide opinion as to whether the veteran's 
service connected psychiatric disorder renders 
him unable to obtain and maintain substantially 
gainful employment and, if so, to identify the 
onset of the veteran's unemployability due to his 
service connected psychiatric disorder.

In so doing, the examiner should discuss the 
significance of the veteran's prior periods of 
hospitalization for psychiatric treatment 
(including the May 2004 VA inpatient admission) 
and the January 2001 private opinion that the 
veteran is unable to work due to schizoaffective 
disorder.

A complete rationale for all opinions expressed 
must be provided.  If the examiner finds it 
impossible to provide an opinion without resort 
to pure speculation, the examiner should so 
indicate.

5.  Thereafter, readjudicate the veteran's claim 
for an increased rating for psychiatric disorder 
and entitlement to TDIU.  In so doing, the RO 
should also address the issue of entitlement to 
an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b).  If any part of the decision is 
adverse to the veteran, he and his representative 
should be provided a supplemental statement of 
the case.  A reasonable period of time for a 
response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

